Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 12 July 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson July 12 1813

You know my Dear Sister, that my Heart is ever prone “to rejoice with those who rejoice, as well as to weep with those who have cause to weep.” And I most sincerely lament that your Daughter is afflicted in so grievous a manner, while I rejoice, that she has so amiable a Daughter to attend arround her Bed, & a Son to comfort, & “prevent the asking Eye,” now in the absence of his Father—It is indeed an heavy affliction my Niece is called to sustain—Dear excellent Woman! How I hope, & pray that she may have such views of the divine Government as may be consoling, & lead her mind into such a train of thought, as may be productive of all those Graces, & Virtues, her peculiar Situation requires—I wish much that she was able to ride, & come to her dear Parents at Quincy—Yet why do I wish it!—“An Angels arm can’t save us from the grave.”—An omniscient God, is ever near to comfort, support, & strengthen her upon the bed of languishing, in one place, as much as in another, & without his permission to heal, vain are our utmost Efforts—“vain is the Help of Man”—“With Him, is the residue of our Days,”—To Him, who is the great Phisician of Soul, & Body, let us humbly repair for all needed mercies, in this day of Calamity, & severe Trials—
I was much gratified in reading your Grand-Daughter’s Letter to you, by observing the easy Stile, the Justness of her Sentiments, & the goodness of her Heart so visible in every Line—What a Blessing is such a Child!—I am thankful her Brother John is situated so near, as that he can afford his filial & fraternal attentions—It must serve to sooth & alleviate their Sorrows—I dare say, you perceived the gentle, & affectionate manner in which Caroline, expressed her wishes that she might be so happy as to receive a visit from her honoured Grand-parents. I sincerely wish you were able to take such a Journey—O what a solace to be folded to a fond Mothers Bosom!—How would it soften the bed of Sickness!—But if you think it would injure you—I know she would not have you take so long a journey—It would not be a duty, unless you feel able—Happy that you can write, & administer to her all the consolation dear, affectionate Parents can bestow—
As Caroline thought her Mother more comfortable when she wrote, & might she hoped soon be able to ride out, there beams, a perhaps, that she might recover So as to come to you—but if she should not, & you too feeble to venture upon So long a journey, would it not to be a comfort to all, to have cousin Louisa go?—would it not relieve Caroline’s anxiety, & lessen your own if she could, & would be willing to go?—You know how tender, & good a Nurse she is, in Sickness, I shall always love her for her kindness to our dear Sister—
But why do I say one word—you know all the circumstances, & what is duty, & best, better than any other person—
Your Information respecting our worthy Cousin Betsy, was indeed news to me—And I believe it was to her, for it is not more than a month since she made us a most friendly visit, & I thought placed the most unreserved confidence in me—Surely she would not keep back in her own bosom, a circumstance so important, & so pleasing a Prospect?—Where such Friendship has so long subsisted—reserve would wound—No—I will believe it all new to her—at least his proffered Love, & protection—His long & intimate acquaintance in the family, precludes all necessity, of what Uncle Selby,—would stile formality, & prudeish Delays—& I heartily congratulate all the solotary single Ladies, who have been sought out, & united to men of real merit, religion, & Property. They have been in the course of the last year, almost numberless—It must be consoling to those who yet remain—for they certainly marry better than those who are young—So they may wipe the lonely Tear which in Silence strays adown their faded cheek—nobly magnanimous rise above the Sarcasms of the illiberal Coxcomb, move worthyly on, seeking the Good of all, untill their benign Influences, irradiate, & warm the Heart of some lorn Traveller, who has been deprived by Providence, or “lost his fellow on the road,” & seeks another Partner to nourish his nestlings & brighten his future days—United by Esteem, merit, & true dignity of Character, may the Sun of Prosperity ever smile upon their mansion,—their frequent Interchange of kind office sweeten the lapse of Time—& rejoice their numerous Friends—
The vegetable world not only smiles arround us, my Sister but the little Hills, and Groves are vocal, & the “Valleys laugh”—O! may our hearts rise in Gratitude in some proportion to our great mercies, to Him, who causeth the “rain to descend upon the Just, & the unjust” & “hears the young Ravens when they cry”—
adieu, dear Friend, & Sister—write as often as you can,—yours affectionately

E P——
PS Present our united respects to the President, Love to your children, & to Mrs Greenleaf—

